Jenkins, P. J.
1. There are other legal ways of discrediting a witness than those proscribed by the code. Chapman v. State, 109 Ga. 157 (3), 162 (34 S. E. 369); Brand v. Bagwell, 133 Ga. 750 (5) (66 S. E. *77935); Yaryan Rosin &c. Co. v. Haskins, 29 Ga. App. 753, 757 (116 S. E. 913). A witness may be impeached by proof of conviction of a crime involving moral turpitude. Dogget v. Sims, 79 Ga. 253, 257 (4 S. E. 909); Coleman v. State, 94 Ga. 85, 86 (21 S. E. 124). Accordingly, in the instant case, the court did not err in admitting, over the objection of counsel that it was not one of the ways pointed out by law for impeaching a witness, the testimony of the defendant that he had previously pleaded guilty to and served a chain-gang sentence for larceny from the house.
Decided February 1, 1930.
F. A. Irwin, TF. H. Trawiclc, for plaintiff in error.
John K. Davis, contra.
2. The evidence authorized the finding that the defendant in the instant attachment suit had participated in the theft from the plaintiff’s storehouse of merchandise -of the value sued for, and the verdict in the plaintiff’s favor for a half of the amount sued for can not be set aside.

Judgment affirmed.


Stephens and Bell, JJ., concur.